Whitfield, J.,
delivered the opinion of the court.
This appeal is disposed of by § 22, constitution 1890, which provides: “No person’s life or liberty shall be twice placed in jeopardy for the same offense; but there must be an actual acquittal or conviction on the merits to bar another prosecution. ’ ’ The last clause of this section changes, fundamentally, the old rule, and wisely puts an end to the unmeritorious escape of persons charged with crime, who had been only technically, not really, once tried. It was put into the constitution in the interest of due and proper administration of the criminal law, is too plain for construction, means exactly what it says, and, under it, the action of the court below was correct, and the judgment is

Affirmed.